OPINION OF THE COURT

Per Curiam.

Respondent was admitted to the Bar in the Second Department on June 22, 1960. Upon the conclusion of a hearing before a hearing panel of the petitioner Departmental Disciplinary Committee for the First Judicial Department on charges of professional misconduct and conduct prejudicial to the administration of justice, respondent was found to have violated the prescriptions of DR 1-102 (A) (4) of the Code of Professional Responsibility by converting a client’s funds, DR 9-102 by commingling clients’ funds with his own, and DR 6-101 (A) (3) by neglecting a matter entrusted to him.
The facts underlying these charges were set forth in a prioir opinion and order of this court in which we confirmed the hearing panel’s findings, but remanded the matter to the Committee for a supplementary report concerning certain pending complaints, and suspended respondent pending receipt of that report. CMatter of Rawlins, 81 AD2d 193.) The Committee has now completed its investigation and has reported that there is no basis for proceeding further on any of the outstanding complaints. Nevertheless, we view the original charges brought against respondent, although apparently isolated, to be sufficiently serious to warrant respondent’s suspension from the practice of law for a period of three years effective June 16,1981, and until further order of this court.
Murphy, P. J., Kupferman, Birns, Sandler and Fein, JJ., concur.
Respondent suspended from practice as an attorney and counselor at law in the State of New York for a period of three years effective June 16, 1981, and until the further order of this court, as indicated in the order of this court.